Exhibit 10.2

EXECUTION COPY

 

 

 

SERVICING AGREEMENT

by and among

FIFTH THIRD AUTO TRUST 2013-A,

as Issuer

FIFTH THIRD BANK,

as Servicer

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Indenture Trustee

Dated as of March 28, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS AND USAGE

  

SECTION 1.1

 

Definitions

     1   

SECTION 1.2

 

Other Interpretive Provisions

     1   

ARTICLE II

 

SERVICER AS CUSTODIAN

  

SECTION 2.1

 

Custody of Receivable Files

     2   

ARTICLE III

 

ADMINISTRATION AND SERVICING OF RECEIVABLES AND TRUST PROPERTY

  

SECTION 3.1

 

Duties of Servicer

     4   

SECTION 3.2

 

Collection of Receivable Payments

     5   

SECTION 3.3

 

Realization Upon Receivables

     7   

SECTION 3.4

 

Maintenance of Security Interests in Financed Vehicles

     7   

SECTION 3.5

 

Covenants of Servicer

     8   

SECTION 3.6

 

Purchase of Receivables Upon Breach

     8   

SECTION 3.7

 

Servicing Fee

     8   

SECTION 3.8

 

Administrator’s Fee

     9   

SECTION 3.9

 

Servicer’s Certificate

     9   

SECTION 3.10

 

Annual Officer’s Certificate; Notice of Servicer Replacement Event

     9   

SECTION 3.11

 

Annual Registered Public Accounting Firm Attestation Report

     9   

SECTION 3.12

 

Servicer Expenses

     10   

SECTION 3.13

 

Exchange Act Filings

     10   

SECTION 3.14

 

Sarbanes-Oxley Act Requirements

     10   

SECTION 3.15

 

Compliance with the FDIC Rule

     10   

ARTICLE IV

  DISTRIBUTIONS; ACCOUNTS; STATEMENTS TO THE CERTIFICATEHOLDERS AND THE
NOTEHOLDERS   

SECTION 4.1

 

Establishment of Accounts

     11   

SECTION 4.2

 

Remittances

     11   

SECTION 4.3

 

Additional Deposits and Payments

     11   

SECTION 4.4

 

Statements to Certificateholders and Noteholders

     11   

SECTION 4.5

 

No Duty to Confirm

     12   

ARTICLE V

 

THE SERVICER

  

SECTION 5.1

 

Representations of the Servicer

     12   

SECTION 5.2

 

Indemnities of Servicer

     13   

SECTION 5.3

 

Merger or Consolidation of, or Assumption of the Obligations of, Servicer

     14   

SECTION 5.4

 

Limitation on Liability of Servicer and Others

     14   

SECTION 5.5

 

Delegation of Duties

     15   

SECTION 5.6

 

The Bank Not to Resign as Servicer

     15   

SECTION 5.7

 

Servicer May Own Notes

     15   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE VI

 

REPLACEMENT OF SERVICER

  

SECTION 6.1

 

Replacement of Servicer

     16   

SECTION 6.2

 

Notification to Noteholders and Certificateholders

     17   

ARTICLE VII

 

OPTIONAL PURCHASE

  

SECTION 7.1

 

Optional Purchase of Trust Estate

     17   

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

  

SECTION 8.1

 

Amendment

     18   

SECTION 8.2

 

Protection of Title

     19   

SECTION 8.3

 

Notices, Etc

     20   

SECTION 8.4

 

Choice of Law

     20   

SECTION 8.5

 

Headings

     20   

SECTION 8.6

 

Counterparts

     20   

SECTION 8.7

 

Waivers

     20   

SECTION 8.8

 

Entire Agreement

     21   

SECTION 8.9

 

Severability of Provisions

     21   

SECTION 8.10

 

Binding Effect

     21   

SECTION 8.11

 

[Reserved]

     21   

SECTION 8.12

 

Cumulative Remedies

     21   

SECTION 8.13

 

Nonpetition Covenant

     21   

SECTION 8.14

 

Submission to Jurisdiction; Waiver of Jury Trial

     21   

SECTION 8.15

 

Limitation of Liability

     22   

SECTION 8.16

 

Third-Party Beneficiaries

     23   

SECTION 8.17

 

Information Requests

     23   

SECTION 8.18

 

Regulation AB

     23   

SECTION 8.19

 

Information to Be Provided by the Indenture Trustee

     23   

SECTION 8.20

 

Form 8-K Filings

     25   

SECTION 8.21

 

Cooperation

     25   

SECTION 8.22

 

Not Applicable to the Bank in Other Capacities

     25   

 

Exhibit A   Servicing Criteria to be Addressed in Indenture Trustee’s Assessment
of Compliance Exhibit B   Form of Indenture Trustee’s Annual Certification
Exhibit C   Form of Indenture Trustee’s Annual Certification Regarding Item 1117
and Item 1119 of Regulation AB Exhibit D   Monthly Servicer Report

 

ii



--------------------------------------------------------------------------------

This SERVICING AGREEMENT, dated as of March 28, 2013 (together with all
exhibits, schedules and appendices hereto and as from time to time amended,
supplemented or otherwise modified and in effect, this “Agreement”), by and
among FIFTH THIRD AUTO TRUST 2013-A, a Delaware statutory trust (the “Issuer”),
FIFTH THIRD BANK, an Ohio banking corporation (the “Bank”), as servicer (in such
capacity, the “Servicer”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York
trust company, as indenture trustee (the “Indenture Trustee”).

WHEREAS, the Issuer has acquired a portfolio of motor vehicle receivables,
including motor vehicle retail installment sales contracts and/or installment
loans that are secured by new and used automobiles, light-duty trucks and vans;
and

WHEREAS, the Bank is willing to service such motor vehicle receivables and
related property on behalf of the Issuer;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise specified herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Sale Agreement, dated as of March 28, 2013,
between Fifth Third Holdings Funding, LLC, as seller (the “Seller”) and the
Issuer, which also contains rules as to usage that are applicable herein.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and (h) headings are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision herein.

 

     

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

ARTICLE II

SERVICER AS CUSTODIAN

SECTION 2.1 Custody of Receivable Files.

(a) Custody. To assure uniform quality in servicing the Receivables and to
reduce administrative costs, the Issuer and the Indenture Trustee, upon the
execution and delivery of this Agreement, hereby revocably appoint the Servicer,
and the Servicer hereby accepts such appointment, to act solely on behalf of and
for the benefit of the Indenture Trustee as custodian of the following documents
or instruments, which are hereby or will hereby be constructively delivered to
the Indenture Trustee (or its agent or designee), as pledgee of the Issuer
pursuant to the Indenture with respect to each Receivable (but only to the
extent applicable to such Receivable and only to the extent held in tangible
paper or electronic form) (the “Receivable Files”):

 

  (i) the fully executed original, electronically authenticated original or
authenticated copy of the Contract (in each case within the meaning of the UCC)
related to such Receivable, including any written amendments or extensions
thereto;

 

  (ii) the original credit application or a photocopy thereof to the extent held
in paper form;

 

  (iii) the original Certificate of Title or, if not yet received, evidence that
an application therefore has been submitted with the appropriate authority, a
guaranty of title from a Dealer or such other document (electronic or otherwise,
as used in the applicable jurisdiction) that the Servicer keeps on file, in
accordance with its Customary Servicing Practices, evidencing the security
interest of the Originator in the Financed Vehicle; provided, however, that in
lieu of being held in the Receivable File, the Certificate of Title may be held
by a third party service provider engaged by the Servicer to obtain or hold
Certificates of Title; and

 

  (iv) any and all other documents that the Servicer keeps on file, in
accordance with its Customary Servicing Practices, relating to a Receivable, an
Obligor or a Financed Vehicle (but only to the extent applicable to such
Receivable and only to the extent held in tangible paper form or electronic
form).

The foregoing appointment of the Servicer is deemed to be made with due care.

(b) Safekeeping. The Servicer, in its capacity as custodian, shall hold the
Receivable Files for the benefit of the Issuer and the Indenture Trustee, as
pledgee of the Issuer. In performing its duties as custodian, the Servicer shall
act in accordance with its Customary Servicing Practices. The Servicer may, in
accordance with its Customary Servicing Practices: (i) maintain all or a portion
of the Receivable Files in electronic form and (ii) maintain custody of all or
any portion of the Receivable Files with one or more of its agents or designees.
After the

 

  2  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

satisfaction and discharge of the Indenture, the Servicer shall act as custodian
of the Receivable Files for the benefit of the Issuer.

(c) Maintenance of and Access to Records. The Servicer will maintain each
Receivable File in the United States (it being understood that the Receivable
Files, or any part thereof, may be maintained at the offices of any Person to
whom the Servicer has delegated responsibilities in accordance with
Section 5.5). The Servicer will make available to the Issuer and the Indenture
Trustee or their duly authorized representatives, attorneys or auditors a list
of locations of the Receivable Files upon request. The Servicer will provide
access to the Receivable Files, and the related accounts, records, and computer
systems maintained by the Servicer at such times as the Issuer or the Indenture
Trustee direct, but only upon reasonable notice and during the normal business
hours, which do not unreasonably interfere with the Servicer’s normal
operations, at the respective offices of the Servicer; provided, however, that
in the case of this clause (c), an officer of the Bank, must be present during
any such visit or discussion.

(d) Release of Documents. Upon written instructions from the Indenture Trustee,
the Servicer will release or cause to be released any document in the Receivable
Files to the Indenture Trustee, the Indenture Trustee’s agent or the Indenture
Trustee’s designee, as the case may be, at such place or places as the Indenture
Trustee may designate, as soon thereafter as is practicable, to the extent it
does not unreasonably interfere with the Servicer’s normal operations. Any
document so released will be handled by the Indenture Trustee with due care and
returned to the Servicer for safekeeping as soon as the Indenture Trustee or its
agent or designee, as the case may be, has no further need therefor. The
Servicer shall not be responsible for any loss occasioned by the failure of the
Indenture Trustee or its agent or designee to return any document or any delay
in doing so.

(e) Instructions; Authority to Act. All instructions from the Indenture Trustee
will be in writing and signed by an Authorized Officer of the Indenture Trustee,
and the Servicer will be deemed to have received proper instructions with
respect to the Receivable Files upon its receipt of such written instructions.

(f) Custodian’s Indemnification. Subject to Section 5.2, the Servicer as
custodian will indemnify the Issuer and the Indenture Trustee for any and all
liabilities, obligations, losses, compensatory damages, payments, costs, or
expenses of any kind whatsoever that may be imposed on, incurred by, or asserted
against the Issuer or the Indenture Trustee as the result of any improper act or
omission in any way relating to the maintenance and custody by the Servicer as
custodian of the Receivable Files; provided, however, that the Servicer will not
be liable (i) to the Indenture Trustee or to the Issuer for any portion of any
such amount resulting from the willful misconduct, bad faith, breach of contract
or negligence of the Indenture Trustee or the Issuer or (ii) to the Indenture
Trustee for any portion of any such amount resulting from the failure of the
Indenture Trustee, the Indenture Trustee’s agent or the Indenture Trustee’s
designee to handle with due care any Certificate of Title or other document
released to the Indenture Trustee or the Indenture Trustee’s agent or designee
pursuant to Section 2.1(d).

(g) Effective Period and Termination. The Servicer’s appointment as custodian
will become effective as of the Cut-Off Date and will continue in full force and
effect until

 

  3  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

terminated pursuant to this Section. If the Bank resigns as Servicer in
accordance with the provisions of this Agreement or if all of the rights and
obligations of the Servicer have been terminated under Section 6.1, the
appointment of the Servicer as custodian hereunder may be terminated by the
Indenture Trustee, or by the Noteholders evidencing not less than a majority of
the Note Balance of the Controlling Class, in the same manner as the Relevant
Trustee or such Noteholders may terminate the rights and obligations of the
Servicer under Section 6.1. As soon as practicable after any termination of such
appointment, the Servicer will deliver to the successor custodian the Receivable
Files and the related accounts and records maintained by the Servicer at such
place or places as the successor custodian may reasonably designate. No such
termination or resignation shall be given effect until a successor custodian has
assumed the duties as custodian hereunder and in the Transaction Documents.

ARTICLE III

ADMINISTRATION AND SERVICING OF

RECEIVABLES AND TRUST PROPERTY

SECTION 3.1 Duties of Servicer.

(a) The Servicer is hereby appointed by the Issuer and authorized to act as
agent for the Issuer and in such capacity shall manage, service, administer and
make collections on the Receivables in accordance with its Customary Servicing
Practices, subject to the provisions herein, using the degree of skill and
attention that the Servicer exercises with respect to all comparable motor
vehicle receivables that it services for itself or others. The Servicer’s duties
will include collection and posting of all payments, responding to inquiries of
Obligors on such Receivables, investigating delinquencies, sending invoices or
payment coupons to Obligors, reporting any required tax information to Obligors,
accounting for Collections and furnishing monthly and annual statements to the
Indenture Trustee with respect to distributions. The Servicer is not required
under the Transaction Documents to make any disbursements via wire transfer or
otherwise on behalf of an Obligor. The Servicer hereby accepts such appointment
and authorization and agrees to perform the duties of Servicer with respect to
the Receivables set forth herein.

(b) Subject to the provisions of Section 3.2 and any other provision in this
Agreement restricting the Servicer or specifying obligations different from the
Customary Servicing Practices, the Servicer will follow its Customary Servicing
Practices and will have full power and authority to do any and all things in
connection with such managing, servicing, administration and collection that it
may deem necessary or desirable. Without limiting the generality of the
foregoing, the Servicer is hereby authorized and empowered to execute and
deliver, on behalf of itself, the Issuer, the Owner Trustee, the Indenture
Trustee, the Noteholders, the Certificateholder, or any of them, any and all
instruments of satisfaction or cancellation, or partial or full release or
discharge, and all other comparable instruments, with respect to such
Receivables or to the Financed Vehicles securing such Receivables. The Servicer
is hereby authorized to commence, in its own name or in the name of the Issuer,
a legal Proceeding to enforce a Receivable or an Insurance Policy or to commence
or participate in any other legal Proceeding (including a bankruptcy Proceeding)
relating to or involving a Receivable, an Obligor, a Financed Vehicle or an
Insurance Policy. If the Servicer commences a legal

 

  4  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

Proceeding to enforce a Receivable, the Issuer will thereupon be deemed to have
automatically assigned such Receivable or its rights under such Insurance Policy
to the Servicer solely for purposes of commencing or participating in any such
Proceeding as a party or claimant, and the Servicer is authorized and empowered
by the Issuer to execute and deliver in the Servicer’s name any notices,
demands, claims, complaints, responses, affidavits or other documents or
instruments in connection with any such Proceeding. If in any enforcement suit
or legal Proceeding it is held that the Servicer may not enforce a Receivable or
Insurance Policy on the ground that it is not a real party in interest or a
holder entitled to enforce the Receivable or Insurance Policy, the Issuer will,
at the Servicer’s expense and direction, take steps to enforce the Receivable or
Insurance Policy, including bringing suit in its name or the name of the
Indenture Trustee. The Issuer will furnish the Servicer with any powers of
attorney and other documents reasonably necessary or appropriate to enable the
Servicer to carry out its servicing and administrative duties hereunder. The
Servicer, at its expense, will obtain on behalf of the Issuer all licenses, if
any, reasonably requested by the Seller to be held by the Issuer in connection
with ownership of the Receivables, and will make all filings and pay all fees as
may be required in connection therewith during the term hereof.

(c) The Servicer hereby agrees that upon its resignation and the appointment of
a successor Servicer hereunder, the Servicer will terminate its activities as
Servicer hereunder in accordance with Section 6.1, and, in any case, in a manner
which the Indenture Trustee reasonably determines will facilitate the transition
of the performance of such activities to such successor Servicer, and the
Servicer shall cooperate with and assist such successor Servicer.

(d) The Servicer shall not be required to maintain a fidelity bond or error and
omissions policy or to monitor whether Obligors maintain an Insurance Policy on
the Financed Vehicles.

SECTION 3.2 Collection of Receivable Payments. (a) The Servicer will make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same become due in accordance with
its Customary Servicing Practices. Subject to Section 3.5, the Servicer may
grant Permitted Modifications, but not any other extension, deferral, amendment,
modification, alteration or adjustment, with respect to any Receivable in
accordance with its Customary Servicing Practices; provided, however, that if
the Servicer (i) extends the date for final payment by the Obligor of any
Receivable beyond the last day of the Collection Period preceding the latest
Final Scheduled Payment Date of any Notes issued under the Indenture or
(ii) reduces the Contract Rate or Outstanding Principal Balance with respect to
any Receivable other than as required by applicable law (including, without
limitation, by the Servicemembers Civil Relief Act) or court order or in
connection with a settlement in the event the Receivable becomes a Defaulted
Receivable, it will promptly purchase such Receivable in the manner provided in
Section 3.6; provided, further, that the Servicer shall not make a modification
described in the preceding clause (i) or (ii) that would trigger a purchase
pursuant to Section 3.6 for the sole purpose of purchasing a Receivable from the
Issuer. The Servicer shall not be required to make any advances of funds or
guarantees regarding collections, cash flows or distributions. Subject to the
proviso of the second sentence of this Section 3.2, the Servicer and its
Affiliates (each in its individual capacity and not on behalf of the Issuer) may
engage in any marketing practice or promotion or any sale of any products, goods
or services to Obligors with respect to the Receivables so long as such
practices,

 

  5  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

promotions or sales are offered to obligors of comparable motor vehicle
receivables serviced by the Servicer for itself and others, whether or not such
practices, promotions or sales might result in a decrease in the aggregate
amount of payments on the Receivables, prepayments or faster or slower timing of
the payment of the Receivables. The Servicer and its Affiliates (each in its
individual capacity and not on behalf of the Issuer) may also sell insurance or
debt cancellation products, including products which result in the cancellation
of some or all of the amount of a Receivable upon the death or disability of the
Obligor or any casualty with respect to the Financed Vehicle.

“Permitted Modification” means an extension, deferral, amendment, modification,
alteration or adjustment to the terms of, or with respect to, any Receivable
with respect to which at least one of the following conditions has been
satisfied:

 

  (i) any amendment, modification, alteration or adjustment, individually and
collectively with any other amendment, modification, alteration or adjustment
proposed to be made with respect to the Receivable, is ministerial in nature;

 

  (ii) in the case of an extension or deferral, (A) the Obligor is in payment
default or, in the judgment of the Servicer in accordance with Customary
Servicing Practices, it is reasonably foreseeable that the Obligor will default
(it being understood that the Servicer may proactively contact any Obligor whom
the Servicer believes may be at higher risk of a payment default under the
related Receivable) and (B) the number of monthly payments on such Receivable
that are extended or deferred does not exceed six monthly payments or, if the
Receivable has an original term greater than 72 months, does not exceed seven
monthly payments, in each case, exclusive of any Permitted Modification in
accordance with clause (iii) below;

 

  (iii) in the case of an extension or deferral, (A) the Obligor’s address is
within a geographic area determined by the President of the United States or the
Governor of the applicable state to warrant individual, or individual and
public, assistance from the federal government under the Robert T. Stafford
Disaster Relief and Emergency Assistance Act or similar state law, as the case
may be, and (B) the number of monthly payments on such Receivable that are
extended or deferred pursuant to clause (iii)(A) may not exceed four monthly
payments (exclusive of any Permitted Modification in accordance with clause
(ii) above); or

 

  (iv)

any such extension, deferral, amendment, modification, alteration or adjustment,
including a “payment holiday” or “skip-a-pay” extension granted to an Obligor,
is in accordance with the Servicer’s Customary Servicing Practices and the
Servicer has delivered an opinion to the Issuer, the Indenture Trustee and the
Owner Trustee to the effect that such extension, deferral, amendment,
modification, alteration or adjustment will not cause the Issuer to be treated,
for United States federal income tax

 

  6  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

  purposes, as an association (or a publicly traded partnership) taxable as a
corporation or as other than a grantor trust of the type described in Treasury
Regulation section 301.7701-4(c).

(b) The Servicer may in its discretion waive any late payment charge or any
other fees that may be collected in the ordinary course of servicing a
Receivable.

(c) Notwithstanding anything in this Agreement to the contrary, the Servicer may
refinance any Receivable at the request of the Obligor by making a new loan to
the related Obligor and depositing the full Outstanding Principal Balance of
such Receivable into the Collection Account. The receivable created by such
refinancing shall not be the property of the Issuer. The Outstanding Principal
Balance shall be treated for all purposes, including for tax purposes, as a
payoff of all amounts owed by the related Obligor with respect to such
Receivable.

SECTION 3.3 Realization Upon Receivables. On behalf of the Issuer, the Servicer
will use commercially reasonable efforts, consistent with its Customary
Servicing Practices, to repossess or otherwise convert the ownership of the
Financed Vehicle securing any Receivable as to which the Servicer has determined
eventual payment in full is unlikely unless it determines in its sole discretion
that repossession will not increase the Liquidation Proceeds by an amount
greater than the expense of such repossession or that the proceeds ultimately
recoverable with respect to such Receivable would be increased by forbearance.
The Servicer will follow such Customary Servicing Practices as it deems
necessary or advisable, which may include reasonable efforts to realize upon any
recourse to any Dealer and selling the Financed Vehicle at public or private
sale. The foregoing will be subject to the provision that, in any case in which
the Financed Vehicle has suffered damage, the Servicer shall not be required to
expend funds in connection with the repair or the repossession of such Financed
Vehicle unless it determines in its sole discretion that such repair and/or
repossession will increase the Liquidation Proceeds by an amount greater than
the amount of such expenses. In addition, the Servicer may from time to time
(but is not required to) sell any deficiency balance in accordance with its
Customary Servicing Practices; provided, however, that (i) such sale must be to
a Person who is not an Affiliate of the Servicer, (ii) each sale must be made at
a price equal to the fair market value of such deficiency balance in cash in
immediately available funds and (iii) such sale must be without recourse,
representation or warranty by the Issuer or the Servicer (other than any
representation or warranty regarding the absence of Liens, that the Issuer has
good title to the deficiency balance, or similar representation or warranty).
Net proceeds of any such sale allocable to the Receivable will constitute
Liquidation Proceeds, and the sole right of the Issuer and the Indenture Trustee
with respect to any such sold Receivables will be to receive such Liquidation
Proceeds. Upon such sale, the Servicer will mark its computer records indicating
that any such receivable sold is no longer a Receivable. The Servicer is
authorized to take any and all actions necessary or appropriate on behalf of the
Issuer to evidence the sale of the Receivable free from any Lien or other
interest of the Issuer or the Indenture Trustee.

SECTION 3.4 Maintenance of Security Interests in Financed Vehicles. The Servicer
will, in accordance with its Customary Servicing Practices, take such steps as
are necessary to maintain perfection of the security interest created by each
Receivable in the related Financed Vehicle. The provisions set forth in this
Section are the sole requirements under the Transaction

 

  7  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

Documents with respect to the maintenance of collateral or security for the
Receivables. It is understood that the Financed Vehicles are the collateral and
security for the Receivables, but that the Certificate of Title with respect to
a Financed Vehicle does not constitute collateral and merely evidences such
security interest. The Issuer hereby authorizes the Servicer to take such steps
as are necessary to re-perfect such security interest on behalf of the Issuer
and the Indenture Trustee in the event of the relocation of a Financed Vehicle
or for any other reason.

SECTION 3.5 Covenants of Servicer. Unless required by law or court order, the
Servicer will not release the Financed Vehicle securing each such Receivable
from the security interest granted by such Receivable in whole or in part except
(a) in the event of payment in full by or on behalf of the Obligor thereunder or
payment in full less a deficiency which the Servicer would not attempt to
collect in accordance with its Customary Servicing Practices, (b) in connection
with repossession or (c) as may be required by an insurer in order to receive
proceeds from any Insurance Policy covering such Financed Vehicle.

SECTION 3.6 Purchase of Receivables Upon Breach. Upon discovery by any party
hereto of a breach of any of the covenants set forth in Section 3.2, 3.3, 3.4 or
3.5 with respect to any Receivable which materially and adversely affects the
interests of the Issuer or the Noteholders, the party discovering such breach
shall give prompt written notice thereof to the other parties hereto; provided,
that delivery of a Servicer’s Certificate which identifies the Receivables that
are being or have been repurchased shall be deemed to constitute prompt notice
by the Servicer and the Issuer of such breach; provided, further, that the
failure to give such notice shall not affect any obligation of the Servicer
hereunder. If the breach materially and adversely affects the interests of the
Issuer or the Noteholders, then the Servicer shall either (a) correct or cure
such breach or (b) purchase such Receivable from the Issuer, in either case on
or before the Payment Date following the end of the Collection Period which
includes the 60th day (or, if the Servicer elects, an earlier date) after the
date that the Servicer became aware or was notified of such breach. Any such
breach or failure will be deemed not to have a material and adverse effect if
such breach or failure does not affect the ability of the Issuer to receive and
retain timely payment in full on such Receivable. Any such purchase by the
Servicer shall be at a price equal to the Repurchase Price. In consideration for
such purchase, the Servicer shall make (or shall cause to be made) a payment to
the Issuer equal to the Repurchase Price by depositing such amount into the
Collection Account prior to 11:00 a.m., New York City time on the date of such
purchase, if such repurchase date is not a Payment Date or, if such repurchase
date is a Payment Date, then prior to the close of business on the Business Day
prior to such repurchase date. Upon payment of such Repurchase Price by the
Servicer, the Issuer and the Indenture Trustee shall release and shall execute
and deliver such instruments of release, transfer or assignment, in each case
without recourse or representation and as prepared by and at the expense of the
Servicer, as shall be reasonably necessary to vest in the Servicer or its
designee any Receivable and the related Transferred Assets purchased pursuant
hereto. It is understood and agreed that the obligation of the Servicer to
purchase any Receivable as described above shall constitute the sole remedy
respecting such breach available to the Issuer and the Indenture Trustee.

SECTION 3.7 Servicing Fee. On each Payment Date, the Issuer shall pay to the
Servicer the Servicing Fee in accordance with Section 8.5 of the Indenture for
the immediately preceding Collection Period as compensation for its services. In
addition, the Servicer will be

 

  8  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

entitled to retain all Supplemental Servicing Fees. The Servicer also will be
entitled to receive investment earnings (net of investment losses and expenses)
on funds deposited in the Collection Account during each Collection Period.

SECTION 3.8 Administrator’s Fee. The Servicer shall pay the fees and expenses of
the Administrator described in Section 3 of the Administration Agreement.

SECTION 3.9 Servicer’s Certificate. On or before the Determination Date
preceding each Payment Date, the Servicer shall deliver to the Indenture Trustee
and each Paying Agent, with a copy to each of the Rating Agencies, a Servicer’s
Certificate containing all information necessary to make the payments, transfers
and distributions pursuant to Section 4.3 and Sections 8.2, 8.4 and 8.5 of the
Indenture on such Payment Date. At the sole option of the Servicer, each
Servicer’s Certificate may be delivered in electronic or hard copy format.

SECTION 3.10 Annual Officer’s Certificate; Notice of Servicer Replacement Event.
(a) So long as the Seller is filing any reports with respect to the Issuer under
the Exchange Act, the Servicer will deliver to the Issuer, with a copy to the
Indenture Trustee, on or before March 30 of each calendar year, beginning on
March 30, 2014, an Officer’s Certificate (with appropriate insertions) providing
such information as is required under Item 1123 of Regulation AB.

(b) The Servicer will deliver to the Issuer, with a copy to the Indenture
Trustee promptly after having obtained knowledge thereof written notice in an
Officer’s Certificate of any event which with the giving of notice or lapse of
time, or both, would become a Servicer Replacement Event. Except to the extent
set forth in this Section 3.9(b), Section 6.2 and Section 8.20 of this Agreement
and Section 3.12 and Section 6.5 of the Indenture, the Transaction Documents do
not require any policies or procedures to monitor any performance or other
triggers and events of default.

(c) So long as the Seller is filing any reports with respect to the Issuer under
the Exchange Act, the Servicer will deliver to the Issuer on or before March 30
of each year, beginning on March 30, 2014, a report regarding the Servicer’s
assessment of compliance with the Servicing Criteria during the immediately
preceding calendar year, including disclosure of any material instance of
non-compliance identified by the Servicer, as required under paragraph (b) of
Rule 13a-18 and Rule 15d-18 of the Exchange Act and Item 1122 of Regulation AB.

SECTION 3.11 Annual Registered Public Accounting Firm Attestation Report.

(a) So long as the Seller is filing any reports with respect to the Issuer under
the Exchange Act, on or before the 90th day following the end of each fiscal
year, beginning with the fiscal year ending December 31, 2013, the Servicer
shall cause a firm of independent registered public accountants (who may also
render other services to the Servicer, the Seller or their respective
Affiliates) to furnish to the Issuer, with a copy to the Indenture Trustee, the
Bank, the Servicer and the Seller each attestation report on assessments of
compliance with the Servicing Criteria with respect to the Servicer or any
Affiliate thereof during the related fiscal year delivered by such accountants
pursuant to paragraph (c) of Rule 13a-18 or Rule 15d-18 of the Exchange Act and
Item 1122 of Regulation AB. The certification required by this paragraph

 

  9  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

may be replaced by any similar certification using other procedures or
attestation standards which are now or in the future in use by servicers of
comparable assets, or which otherwise comply with any rule, regulation, “no
action” letter or similar guidance promulgated by the Commission.

(b) Notwithstanding Section 3.10(a), the Servicer, however, shall not be
obligated to add as an addressee or reliance party with respect to any report
described above any Person who does not comply with or agree to the required
procedures of such firm of independent certified public accountants, including
but not limited to execution of engagement letters or access letters regarding
such reports.

SECTION 3.12 Servicer Expenses. The Servicer shall pay all expenses (other than
expenses described in the definition of Liquidation Proceeds) incurred by it in
connection with its activities hereunder, including fees and disbursements of
independent accountants, taxes imposed on the Servicer and expenses incurred in
connection with distributions and reports to the Noteholders and the
Certificateholder. The Servicer shall also pay all fees, expenses, and
indemnities of the Indenture Trustee (as described in, and pursuant to the
limitations set forth in, Section 6.7 of the Indenture) and the Owner Trustee
(as described in, and pursuant to the limitations set forth in, Sections 8.1 and
8.2 of the Trust Agreement.

SECTION 3.13 Exchange Act Filings. The Issuer hereby authorizes the Servicer and
the Seller, or either of them, to prepare, sign, certify and file any and all
reports, statements and information respecting the Issuer and/or the Notes
required to be filed pursuant to the Exchange Act, and the rules thereunder.

SECTION 3.14 Sarbanes-Oxley Act Requirements. To the extent any documents are
required to be filed or any certification is required to be made with respect to
the Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the Issuer hereby
authorizes the Servicer to prepare, sign, certify and file any such documents or
certifications on behalf of the Issuer.

SECTION 3.15 Compliance with the FDIC Rule. The Servicer (i) shall perform the
covenants set forth in Article XII of the Indenture applicable to it and
(ii) shall facilitate compliance with Article XII of the Indenture by the Fifth
Third Parties.

 

  10  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

ARTICLE IV

DISTRIBUTIONS; ACCOUNTS;

STATEMENTS TO THE CERTIFICATEHOLDERS

AND THE NOTEHOLDERS

SECTION 4.1 Establishment of Accounts. (a) The Servicer shall cause to be
established the Trust Accounts and the Certificate Distribution Account in the
manner set forth in Section 8.2(a) of the Indenture. If the Certificate
Distribution Account ceases to be an Eligible Account, the Servicer, on behalf
of the Owner Trustee, shall comply with Section 5.6 of the Trust Agreement if
the Certificate Distribution Account is not then held by the Owner Trustee or an
Affiliate thereof. If any Trust Account ceases to be an Eligible Account, the
Servicer shall comply with Section 8.3(b) of the Indenture.

(b) The Servicer may, but shall not be obligated to, select Permitted
Investments with respect to funds on deposit in the Collection Account in
accordance with Section 8.3 of the Indenture.

SECTION 4.2 Remittances. The Servicer shall deposit an amount equal to all
Collections into the Collection Account within the time, not to exceed two
Business Days, necessary for the Servicer to clear any payments of Collections
received. Pending deposit in the Collection Account, Collections may be used by
the Servicer at its own risk and are not required to be segregated from its own
funds.

SECTION 4.3 Additional Deposits and Payments. On the date specified in
Section 3.6 of this Agreement, the Servicer will deposit into the Collection
Account the aggregate Repurchase Price with respect to Repurchased Receivables
purchased by the Servicer pursuant to Section 3.6 on such date and the Servicer
will deposit into the Collection Account all amounts, if any, to be paid under
Section 7.1 in connection with the Optional Purchase. All such deposits with
respect to any such date which is a Payment Date will be made, in immediately
available funds by the close of business on the Business Day prior to such
Payment Date related to such Collection Period.

SECTION 4.4 Statements to Certificateholders and Noteholders. On or before each
Determination Date, the Servicer shall deliver to the Indenture Trustee, the
Owner Trustee and each Paying Agent (with a copy to each Rating Agency and the
Issuer) a monthly servicer report substantially in the form attached hereto as
Exhibit D (each, a “Monthly Servicer Report”). No disbursements shall be made
directly by the Servicer to a Noteholder or a Certificateholder, and the
Servicer shall not be required to maintain any investor record relating to the
posting of disbursements or otherwise. Delivery of the Monthly Servicer Report
to the Indenture Trustee and the Owner Trustee is for informational purposes
only and the Indenture Trustee’s and the Owner Trustee’s receipt of such shall
not constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Issuer’s
compliance with any of its covenants hereunder (as to which the Indenture
Trustee and the Owner Trustee are entitled to rely exclusively on Officer’s
Certificates).

 

  11  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

SECTION 4.5 No Duty to Confirm. The Indenture Trustee and the Owner Trustee
shall have no duty or obligation to verify or confirm the accuracy of any of the
information or numbers set forth in the Servicer’s Certificate delivered by the
Servicer to the Indenture Trustee and the Owner Trustee, and the Indenture
Trustee and the Owner Trustee shall be fully protected in relying upon such
Servicer’s Certificate with no liability therefor.

ARTICLE V

THE SERVICER

SECTION 5.1 Representations of the Servicer. The Servicer makes the following
representations and warranties as of the Closing Date on which the Issuer will
be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer and the pledge thereof by the Issuer to the Indenture Trustee pursuant to
the Indenture:

(a) Existence and Power. The Servicer is a banking corporation validly existing
and in good standing under the laws of its state of organization and has, in all
material respects, all power and authority to carry on its business as it is now
conducted. The Servicer has obtained all necessary licenses and approvals in
each jurisdiction where the failure to do so would materially and adversely
affect the ability of the Servicer to perform its obligations under the
Transaction Documents or affect the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Servicer of the Transaction Documents to which it is a party (i) have
been duly authorized by all necessary action on the part of the Servicer and
(ii) do not contravene or constitute a default under (A) any applicable law,
rule or regulation, (B) its organizational documents or (C) any material
agreement, contract, order or other instrument to which it is a party or its
property is subject (other than violations which do not affect the legality,
validity or enforceability of any of such agreements and which, individually or
in the aggregate, would not materially and adversely affect the transactions
contemplated by, or the Servicer’s ability to perform its obligations under, the
Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Servicer of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or would not
materially and adversely affect the ability of the Servicer to perform its
obligations under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which the Servicer is a party
constitutes the legal, valid and binding obligation of the Servicer enforceable
against the Servicer in accordance with its terms, except as such enforceability
may be limited by applicable

 

  12  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws affecting creditors’ rights generally and,
if applicable, the rights of creditors of corporations from time to time in
effect or by general principles of equity.

(e) No Proceedings. There are no actions, suits or Proceedings pending or, to
the knowledge of the Servicer, threatened against the Servicer before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seek any determination or ruling that would materially and adversely
affect the performance by the Servicer of its obligations under this Agreement
or any of the other Transaction Documents or the collectibility or
enforceability of the Receivables, or (iv) relate to the Servicer that would
materially and adversely affect the federal or Applicable Tax State income,
excise, franchise or similar tax attributes of the Notes.

SECTION 5.2 Indemnities of Servicer. The Servicer will be liable in accordance
herewith only to the extent of the obligations specifically undertaken by the
Servicer under this Agreement, and hereby agrees to the following:

(a) The Servicer will defend, indemnify and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee and the Seller from and against any and all
costs, expenses, losses, damages, claims and liabilities, arising out of or
resulting from the use, ownership or operation by the Servicer or any Affiliate
thereof of a Financed Vehicle. The Servicer will compensate and indemnify the
Administrator to the extent and subject to the conditions set forth in Section 3
of the Administration Agreement.

(b) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee and the Indenture Trustee from and against any taxes that may at any
time be asserted against any such Person with respect to the transactions
contemplated herein or in the other Transaction Documents, if any, including,
without limitation, any sales, gross receipts, general corporation, tangible
personal property, privilege, or license taxes (but, in the case of the Issuer,
not including any taxes asserted with respect to, and as of the date of, the
conveyance of the Receivables to the Issuer or the issuance and original sales
of the Notes, or asserted with respect to ownership of the Receivables, or
federal or other Applicable Tax State income taxes arising out of the
transactions contemplated by this Agreement and the other Transaction Documents)
and costs and expenses in defending against the same. For the avoidance of
doubt, the Servicer will not indemnify for any costs, expenses, losses, claims,
damages or liabilities due to the credit risk of the Obligor and for which
reimbursement would constitute recourse for uncollectible Receivables.

(c) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee and the Seller from and against any and all
costs, expenses, losses, claims, damages, and liabilities to the extent that
such cost, expense, loss, claim, damage, or liability arose out of, or was
imposed upon any such Person through, the negligence, willful misfeasance, or
bad faith (other than errors in judgment) of the Servicer in the performance of
its duties under this Agreement or any other Transaction Document to which it is
a party, or by reason of its failure to perform its obligations or of reckless
disregard of its obligations and

 

  13  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

duties under this Agreement or any other Transaction Document to which it is a
party; provided, however, that the Servicer will not indemnify for any costs,
expenses, losses, claims, damages or liabilities arising from its breach of any
covenant for which the repurchase of the affected Receivables is specified as
the sole remedy pursuant to Section 3.6.

(d) The Servicer will compensate and indemnify the Owner Trustee to the extent
and subject to the conditions set forth in Sections 8.1 and 8.2 of the Trust
Agreement. The Servicer will compensate and indemnify the Indenture Trustee to
the extent and subject to the conditions set forth in Section 6.7 of the
Indenture, except to the extent that any cost, expense, loss, claim, damage or
liability arises out of or is incurred in connection with the performance by the
Indenture Trustee of the duties of a successor Servicer hereunder.

(e) Indemnification under this Section 5.2 by the Bank (or any successor thereto
pursuant to Section 6.1) as Servicer, with respect to the period such Person was
the Servicer, will survive the termination of such Person as Servicer or a
resignation by such Person as Servicer as well as the termination of this
Agreement and the Trust Agreement or the resignation or removal of the Owner
Trustee or the Indenture Trustee and will include reasonable fees and expenses
of counsel and expenses of litigation. If the Servicer has made any indemnity
payments pursuant to this Section 5.2 and the Person to or on behalf of whom
such payments are made thereafter collects any of such amounts from others, such
Person will promptly repay such amounts to the Servicer, without interest.

SECTION 5.3 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. Any Person (i) into which the Servicer may be merged or converted or
with which it may be consolidated, to which it may sell or transfer its business
and assets as a whole or substantially as a whole, (ii) resulting from any
merger, sale, transfer conversion, or consolidation to which the Servicer shall
be a party, (iii) succeeding to the business of the Servicer, or (iv) more than
50% of the voting stock or voting power and 50% or more of the economic equity
of which is owned directly or indirectly by Fifth Third Bancorp, which Person in
any of the foregoing cases executes an agreement of assumption to perform every
obligation of the Servicer under this Agreement, will be the successor to the
Servicer under this Agreement without the execution or filing of any document or
any further act on the part of any of the parties to this Agreement anything
herein to the contrary notwithstanding. The Servicer shall provide prior notice
of the effective date of any merger, conversion, consolidation or succession
pursuant to this Section 5.3 to the Rating Agencies, the Indenture Trustee, the
Owner Trustee and the Seller. The Servicer shall provide the Seller in writing
such information as reasonably requested by the Seller to comply with its
Exchange Act reporting obligations with respect to a successor Servicer.

SECTION 5.4 Limitation on Liability of Servicer and Others. (a) Neither the
Servicer nor any of the directors or officers or employees or agents of the
Servicer will be under any liability to the Issuer, the Indenture Trustee, the
Owner Trustee, the Noteholders or the Certificateholders, except as provided in
Section 5.2 of this Agreement and as otherwise provided under this Agreement,
for any action taken or for refraining from the taking of any action pursuant to
this Agreement or for errors in judgment; provided, however, that this provision
will not protect the Servicer or any such Person against any liability that
would otherwise be imposed by reason of willful misfeasance or bad faith in the
performance of duties

 

  14  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

or by reason of its failure to perform its obligations or of reckless disregard
of obligations and duties under this Agreement, or by reason of negligence in
the performance of its duties under this Agreement (except for errors in
judgment). The Servicer and any director, officer or employee or agent of the
Servicer may rely in good faith on any Opinion of Counsel or on any Officer’s
Certificate of the Seller or certificate of auditors believed to be genuine and
to have been signed by the proper party in respect of any matters arising under
this Agreement.

(b) Except as provided in this Agreement, the Servicer will not be under any
obligation to appear in, prosecute, or defend any legal action that is not
incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties to this Agreement and the interests of the Noteholders and
the Certificateholder under this Agreement. In such event, the legal expenses
and costs of such action and any liability resulting therefrom will be expenses,
costs and liabilities of the Servicer.

SECTION 5.5 Delegation of Duties. The Servicer may, at any time without notice
or consent, delegate (a) any or all of its duties (including, without
limitation, its duties as custodian) under the Transaction Documents to any of
its Affiliates or (b) specific duties (including, without limitation, its duties
as custodian) to sub-contractors who are in the business of performing such
duties; provided, that no such delegation shall relieve the Servicer of its
responsibility with respect to such duties and the Servicer shall remain
obligated and liable to the Issuer and the Indenture Trustee for its duties
hereunder as if the Servicer alone were performing such duties.

SECTION 5.6 The Bank Not to Resign as Servicer. Subject to the provisions of
Sections 5.3 and 5.5, the Bank will not resign from the obligations and duties
hereby imposed on it as Servicer under this Agreement except upon determination
that the performance of its duties under this Agreement is no longer permissible
under applicable law. Notice of any such determination permitting the
resignation of the Bank will be communicated to the Issuer and the Indenture
Trustee and Owner Trustee at the earliest practicable time (and, if such
communication is not in writing, will be confirmed in writing at the earliest
practicable time) and any such determination will be evidenced by an Opinion of
Counsel to such effect delivered to the Issuer, the Indenture Trustee and Owner
Trustee concurrently with or promptly after such notice. No such resignation
will become effective until a successor Servicer has (i) assumed the
responsibilities and obligations of the Bank as Servicer and (ii) provided in
writing the information reasonably requested by the Seller to comply with its
reporting obligations under the Exchange Act with respect to a replacement
Servicer.

SECTION 5.7 Servicer May Own Notes. The Servicer, and any Affiliate of the
Servicer, may, in its individual or any other capacity, become the owner or
pledgee of Notes with the same rights as it would have if it were not the
Servicer or an Affiliate thereof, except as otherwise expressly provided herein
or in the other Transaction Documents. Except as set forth herein or in the
other Transaction Documents, Notes so owned by or pledged to the Servicer or
such Affiliate will have an equal and proportionate benefit under the provisions
of this Agreement, without preference, priority or distinction as among all of
the Notes.

 

  15  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

ARTICLE VI

REPLACEMENT OF SERVICER

SECTION 6.1 Replacement of Servicer.

(a) If a Servicer Replacement Event shall have occurred and be continuing, the
Relevant Trustee shall, at the direction of 66 2/3% of the Note Balance of the
Controlling Class (or, if no Notes are Outstanding, the Majority
Certificatholders), by notice given to the Servicer, the Owner Trustee, the
Issuer, the Administrator, the Certificateholders and the Noteholders, terminate
the rights and obligations of the Servicer under this Agreement with respect to
the Receivables. In the event the Servicer is removed or resigns as Servicer
with respect to servicing the Receivables, the Indenture Trustee, acting at the
direction of 66 2/3% of the Note Balance of the Controlling Class (or, if no
Notes are Outstanding, the Majority Certificateholders), shall appoint a
successor Servicer. Upon the Servicer’s receipt of notice of termination the
predecessor Servicer will continue to perform its functions as Servicer under
this Agreement only until the date specified in such termination notice or, if
no such date is specified in such termination notice, until receipt of such
notice. If a successor Servicer has not been appointed at the time when the
predecessor Servicer ceases to act as Servicer in accordance with this Section,
the Indenture Trustee without further action will automatically be appointed the
successor Servicer. Notwithstanding the above, the Indenture Trustee, if it is
legally unable or is unwilling to so act, will appoint, or petition a court of
competent jurisdiction to appoint a successor Servicer. Any successor Servicer
shall be an established institution having a net worth of not less than
$100,000,000 and whose regular business includes the servicing of comparable
motor vehicle receivables having an aggregate outstanding principal amount of
not less than $50,000,000.

(b) Noteholders holding not less than a majority of the Note Balance of the
Controlling Class (or, if no Notes are Outstanding, the Majority
Certificateholders) may waive any Servicer Replacement Event. Upon any such
waiver, such Servicer Replacement Event shall cease to exist and be deemed to
have been cured and not to have occurred and any Servicer Replacement Event
arising therefrom shall be deemed not to have occurred for every purpose of this
Agreement, but no such waiver shall extend to any prior, subsequent or other
Servicer Replacement Event or impair any right consequent thereto.

(c) If replaced, the Servicer agrees that it will use commercially reasonable
efforts to effect the orderly and efficient transfer of the servicing of the
Receivables to a successor Servicer. All reasonable costs and expenses incurred
in connection with transferring the Receivable Files to the successor Servicer
and all other reasonable costs and expenses incurred in connection with the
transfer to the successor Servicer related to the performance by the Servicer
hereunder will be paid by the predecessor Servicer upon presentation of
reasonable documentation of such costs and expenses.

(d) Upon the effectiveness of the assumption by the successor Servicer of its
duties pursuant to this Section 6.1, the successor Servicer shall be the
successor in all respects to the Servicer in its capacity as Servicer under this
Agreement with respect to the Receivables, and shall be subject to all the
responsibilities, duties and liabilities relating thereto, except with

 

  16  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

respect to the obligations of the predecessor Servicer that survive its
termination as Servicer, including indemnification obligations as set forth in
Section 5.2(e). In such event, the Indenture Trustee and the Owner Trustee are
hereby authorized and empowered to execute and deliver, on behalf of the
predecessor Servicer, as attorney-in-fact or otherwise, any and all documents
and other instruments, and to do or accomplish all other acts or things
necessary or appropriate to effect the purposes of such termination and
replacement of the Servicer, whether to complete the transfer and endorsement of
the Receivables and related documents, or otherwise. No Servicer shall resign or
be relieved of its duties under this Agreement, as Servicer of the Receivables,
until a newly appointed Servicer for the Receivables shall have assumed the
responsibilities and obligations of the resigning or terminated Servicer under
this Agreement.

(e) In connection with such appointment, the Indenture Trustee or the Issuer may
make such arrangements for the compensation of the successor Servicer out of
Available Funds as it and such successor Servicer will agree; provided, however,
that no such compensation will be in excess of the amount paid to the
predecessor Servicer under this Agreement.

SECTION 6.2 Notification to Noteholders and Certificateholders. Upon any
termination of, or appointment of a successor to, the Servicer pursuant to this
Article VI, the Indenture Trustee will give prompt (but in any event, no later
than five (5) Business Days) written notice thereof to the Owner Trustee, the
Issuer and the Administrator and to the Noteholders and Certificateholders at
their respective addresses of record.

ARTICLE VII

OPTIONAL PURCHASE

SECTION 7.1 Optional Purchase of Trust Estate. The Servicer shall have the right
at its option (the “Optional Purchase”) to purchase the Trust Estate (other than
the Reserve Account) from the Issuer on any Payment Date if both of the
following conditions are satisfied: (a) as of the last day of the related
Collection Period, the Net Pool Balance has declined to 10% or less of the Net
Pool Balance as of the Cut-Off Date and (b) the sum of the Optional Purchase
Price and Available Funds for such Payment Date would be sufficient to pay
(x) the amounts required to be paid under clauses first through seventh and
ninth of Section 8.5(a) of the Indenture (assuming that such Payment Date is not
a Redemption Date) and (y) the Outstanding Note Balance (after giving effect to
the payments described in the preceding clause (x)). The purchase price for the
Trust Estate (other than the Reserve Account) (the “Optional Purchase Price”)
shall equal the Net Pool Balance plus accrued and unpaid interest on the
Receivables, which amount shall be deposited by the Servicer into the Collection
Account on the Redemption Date. If the Bank, as Servicer, exercises the Optional
Purchase, the Notes shall be redeemed and in each case in whole but not in part
on the related Payment Date for the Redemption Price.

 

  17  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS PROVISIONS

SECTION 8.1 Amendment.

(a) Any term or provision of this Agreement may be amended by the Servicer
without the consent of the Indenture Trustee, the Issuer, any Noteholder, the
Owner Trustee or any other Person subject to the satisfaction of one of the
following conditions:

 

  (i) The Servicer delivers an Opinion of Counsel or an Officer’s Certificate to
the Indenture Trustee to the effect that such amendment will not materially and
adversely affect the interests of the Noteholders; or

 

  (ii) The Rating Agency Condition is satisfied with respect to such amendment
and the Servicer notifies the Indenture Trustee in writing that the Rating
Agency Condition is satisfied with respect to such amendment.

(b) This Agreement may also be amended from time to time by the Servicer, with
the consent of (i) the Holders of Notes evidencing not less than a majority of
the Outstanding Note Balance of the Controlling Class and (ii) the Majority
Certificateholders, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of the Noteholders or the Certificateholders.
It will not be necessary for the consent of Noteholders or Certificateholders to
approve the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof. The manner of
obtaining such consents (and any other consents of Noteholders and
Certificateholders provided for in this Agreement) and of evidencing the
authorization of the execution thereof by Noteholders and Certificateholders
will be subject to such reasonable requirements as the Indenture Trustee and
Owner Trustee may prescribe, including the establishment of record dates
pursuant to the Note Depository Agreement.

(c) Prior to the execution of any amendment pursuant to this Section 8.1, the
Servicer shall provide written notification of the substance of such amendment
to each Rating Agency; and promptly after the execution of any such amendment,
the Servicer shall furnish a copy of such amendment to each Rating Agency, the
Issuer and the Indenture Trustee; provided, that no amendment pursuant to this
Section 8.1 shall be effective which materially and adversely affects the
rights, protections or duties of the Indenture Trustee or the Owner Trustee
without the prior written consent of such Person.

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and an Officer’s Certificate of the
Depositor or the Administrator that all conditions precedent to the execution
and delivery of such amendment have been satisfied. The Owner Trustee and the
Indenture Trustee may, but shall not be obligated to, enter into any such
amendment which materially and adversely affects the Owner Trustee’s or the
Indenture

 

  18  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

Trustee’s, as applicable, own rights, privileges, indemnities, duties or
obligations under this Agreement, the Transaction Documents or otherwise.

(e) Notwithstanding subsection (a) of this Section 8.1, this Agreement may only
be amended by the Servicer if (i) the Majority Certificateholders consent to
such amendment or (ii) such amendment shall not, as evidenced by an Officer’s
Certificate of the Servicer or an Opinion of Counsel delivered to the Indenture
Trustee and the Owner Trustee, materially and adversely affect the interests of
the Certificateholders.

SECTION 8.2 Protection of Title.

(a) The Servicer shall maintain (or shall cause its Sub-Servicer to maintain) in
accordance with its Customary Servicing Practices accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time the status of such Receivable, including payments
and recoveries made and payments owing (and the nature of each) and
(ii) reconciliation between payments or recoveries on (or with respect to) each
Receivable and the amounts from time to time deposited in the Collection Account
in respect of such Receivable.

(b) The Servicer shall maintain (or shall cause its Sub-Servicer to maintain)
its computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Issuer in such Receivable and that such Receivable is owned by the Issuer and
has been pledged to the Indenture Trustee pursuant to the Indenture. Indication
of the Issuer’s interest in a Receivable shall not be deleted from or modified
on such computer systems until, and only until, the related Receivable shall
have been paid in full, repurchased by the Seller pursuant to Section 3.8 of the
Sale Agreement, repurchased by FTH LLC pursuant to Section 3.3 of the Purchase
Agreement, purchased by the Servicer in accordance with Section 3.6 hereof or
repurchased by the Bank pursuant to Section 3.3 of the Receivables Sale
Agreement.

(c) If at any time the Servicer shall propose to sell, grant a security interest
in or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, the Servicer shall give to
such prospective purchaser, lender or other transferee computer tapes, records
or printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by the Issuer and has been pledged to
the Indenture Trustee.

(d) The Servicer, upon receipt of reasonable prior notice, shall permit the
Indenture Trustee, the Owner Trustee and their respective agents at any time
during normal business hours, to the extent it does not unreasonably interfere
with the Servicer’s normal operations, to inspect, audit and, to the extent
permitted by applicable law, make copies of and abstracts from Servicer’s (or
any Sub-Servicer’s) records regarding any Receivable.

(e) Upon request, the Servicer shall furnish to the Issuer or to the Indenture
Trustee, within thirty Business Days, a list of all Receivables (by contract
number and name of Obligor)

 

  19  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

then owned by the Issuer, together with a reconciliation of such list to each of
the Servicer’s Certificates furnished before such request indicating removal of
Receivables from the Issuer.

SECTION 8.3 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, by facsimile or, if so provided on Schedule II to the Sale Agreement,
by electronic transmission, and addressed in each case as specified on Schedule
II to the Sale Agreement or at such other address as shall be designated in a
written notice to the other parties hereto. Any notice required or permitted to
be mailed to a Noteholder shall be given by first class mail, postage prepaid,
at the address of such Noteholder as shown in the Note Register. Delivery shall
occur only upon receipt or reported tender of such communication by an officer
of the recipient entitled to receive such notices located at the address of such
recipient for notices hereunder; provided, however, that any notice to a
Noteholder mailed within the time prescribed in this Agreement shall be
conclusively presumed to have been duly given, whether or not the Noteholder
shall receive such notice.

SECTION 8.4 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

SECTION 8.5 Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

SECTION 8.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original,
regardless of whether delivered in physical or electronic form, but all of such
counterparts shall together constitute but one and the same instrument.

SECTION 8.7 Waivers. No failure or delay on the part of the Servicer, the Issuer
or the Indenture Trustee in exercising any power or right hereunder (to the
extent such Person has any power or right hereunder) shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right. No notice to or demand on any party hereto in any case shall
entitle it to any notice or demand in similar or other circumstances. No waiver
or approval by any party hereto under this Agreement shall, except as may
otherwise be stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval under this Agreement shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.

 

  20  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

SECTION 8.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 8.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 8.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

SECTION 8.11 [Reserved].

SECTION 8.12 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 8.13 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with any other Person in commencing any
Proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction. This Section shall survive the termination of this
Agreement.

SECTION 8.14 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or Proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of

 

  21  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

the courts of the State of New York, the courts of the United States of America
for the Southern District of New York and appellate courts from any thereof;

(b) consents that any such action or Proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or Proceeding in any such court or that such action or Proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or Proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 8.3;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, Proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

SECTION 8.15 Limitation of Liability.

(a) It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Wilmington Trust, National Association,
not individually or personally but solely as Owner Trustee of the Issuer, in the
exercise of the powers and authority conferred and vested in it under the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust, National
Association, but is made and intended for the purpose for binding only the
Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust, National Association, individually or personally,
to perform any covenant either express or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and any Person
claiming by, through or under the parties hereto, and (d) under no circumstances
shall Wilmington Trust, National Association be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Agreement or the other related documents.

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by Deutsche Bank Trust Company Americas, not in
its individual capacity but solely as Indenture Trustee, and in no event shall
it have any liability for the representations, warranties, covenants, agreements
or other obligations of the Issuer under the Notes or any of the other
Transaction Documents or in any of the certificates, notices or agreements
delivered pursuant thereto, as to all of which recourse shall be had solely to
the assets of the Issuer. Under no circumstances shall the Indenture Trustee be
personally liable for the payment of any indebtedness or expense of the Issuer
or be liable for the breach or failure of any obligations, representation,
warranty or covenant made or undertaken by the Issuer under the

 

  22  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

Transaction Documents. For the purposes of this Agreement, in the performance of
its duties or obligations hereunder, the Indenture Trustee shall be subject to,
and entitled to the benefits of, the terms and provisions of Article VI of the
Indenture.

SECTION 8.16 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, the Noteholders and the
Certificateholder and their respective successors and permitted assigns and the
Owner Trustee shall be an express third party beneficiary hereof and may enforce
the provisions hereof as if it were a party hereto. Except as otherwise provided
in this Section, no other Person will have any right hereunder.

SECTION 8.17 Information Requests. The parties hereto shall provide any
information reasonably requested by the Servicer, the Issuer, the Seller or any
of their Affiliates, in order to comply with or obtain more favorable treatment
under any current or future law, rule, regulation, accounting rule or principle.

SECTION 8.18 Regulation AB. The Servicer shall cooperate fully with the Seller
and the Issuer to deliver to the Seller and the Issuer (including any of its
assignees or designees) any and all statements, reports, certifications, records
and any other information necessary in the good faith determination of the
Seller or the Issuer to permit the Seller to comply with the provisions of
Regulation AB and its reporting obligations under the Exchange Act, together
with such disclosures relating to the Servicer and the Receivables, or the
servicing of the Receivables, reasonably believed by the Seller to be necessary
in order to effect such compliance.

SECTION 8.19 Information to Be Provided by the Indenture Trustee.

(a) For so long as the Seller is filing reports under the Exchange Act with
respect to the Issuer, the Indenture Trustee shall (i) on or before the fifth
Business Day of each month, notify the Seller, in writing, of any Form 10-D
Disclosure Item with respect to the Indenture Trustee, together with a
description of any such Form 10-D Disclosure Item in form and substance
reasonably satisfactory to the Seller; provided, however, that, the Indenture
Trustee shall not be required to provide such information in the event that
there has been no change to the information previously provided by the Indenture
Trustee to Seller, and (ii) as promptly as practicable following notice to or
discovery by a Responsible Officer of the Indenture Trustee of any changes to
such information, provide to the Seller, in writing, such updated information.

(b) As soon as available but no later than March 15 of each calendar year for so
long as the Seller is filing reports with respect to the Issuer under the
Exchange Act, commencing on March 15, 2014, the Indenture Trustee shall:

 

  (i)

deliver to the Seller a report regarding the Indenture Trustee’s assessment of
compliance with the Servicing Criteria during the immediately preceding calendar
year, as required under paragraph (b) of Rule 13a-18, Rule 15d-18 of the
Exchange Act and Item 1122 of Regulation AB. Such report shall be signed by an
authorized officer of the Indenture Trustee, and shall address each of the
Servicing Criteria specified in Exhibit A or such other

 

  23  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

  criteria as mutually agreed upon by the Seller and the Indenture Trustee;

 

  (ii) cause a firm of registered public accountants that is qualified and
independent within the meaning of Rule 2-01 of Regulation S-X under the
Securities Act to deliver to the Seller a report for inclusion in the Seller’s
filing of Exchange Act Form 10-K with respect to the Issuer that attests to, and
reports on, the assessment of compliance made by the Indenture Trustee and
delivered to the Seller pursuant to the preceding paragraph. Such attestation
shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under
the Securities Act and the Exchange Act;

 

  (iii) deliver to the Seller and any other Person that will be responsible for
signing the certification (a “Sarbanes Certification”) required by Rules
13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of the
Sarbanes-Oxley Act) on behalf of the Issuer or the Seller, a back-up
certification substantially in the form attached hereto as Exhibit B or such
form as mutually agreed upon by the Seller and the Indenture Trustee; and

 

  (iv) deliver to the Seller the certification substantially in the form
attached hereto as Exhibit C or such other form as is mutually agreed upon by
the Seller and the Indenture Trustee regarding any affiliations or relationships
(as described in Item 1119 of Regulation AB) between the Indenture Trustee and
any Item 1119 Party and any Form 10-D Disclosure Item; provided, that, such
notification need only be made if the affiliation or relationships have changed
between the Indenture Trustee and any Item 1119 Party.

The Indenture Trustee acknowledges that the parties identified in clause
(iii) above may rely on the certification provided by the Indenture Trustee
pursuant to such clause in signing a Sarbanes Certification and filing such with
the Commission.

(c) The Indenture Trustee shall provide the Seller and the Servicer (each, a
“Transaction Party” and, collectively, the “Transaction Parties”) with
(i) notification, as soon as practicable and in any event within ten Business
Days, of all demands communicated to the Indenture Trustee for the repurchase or
replacement of any Receivable pursuant to demands under the Transaction
Documents and (ii) promptly upon request by a Transaction Party, any other
information reasonably requested by a Transaction Party to facilitate compliance
by the Transaction Parties with Rule 15Ga-1 under the Exchange Act, and Items
1104(e) and 1121(c) of Regulation AB. In no event shall the Indenture Trustee be
deemed to be a “securitizer” as defined in Section 15G(a) of the Exchange
Act nor shall it have any responsibility for making any filing to be made by a
securitizer under the Exchange Act or Regulation AB. The Transaction Parties
hereby acknowledge and agreed that the Indenture Trustee’s reporting is limited
to information that it has received or acquired solely in its capacity as
indenture trustee

 

  24  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

under this Agreement and the Indenture and not in any other capacity. The
Transaction Parties further hereby acknowledge and agree that, other than any
express duties or responsibilities as trustee under the Transaction Documents,
the Indenture Trustee has no duty or obligation to undertake any investigation
or inquiry related to repurchase demand activity in connection with any
Transaction Documents, and no obligations or duties are otherwise implied by
this section.

SECTION 8.20 Form 8-K Filings. So long as the Seller is filing Exchange Act
Reports with respect to the Issuer, the Indenture Trustee shall promptly notify
the Seller, but in no event later than one (1) Business Day after its
occurrence, of any Reportable Event of which a Responsible Officer of the
Indenture Trustee has actual knowledge (other than a Reportable Event described
in clause (a) or (b) of the definition thereof as to which the Servicer has
actual knowledge). The Indenture Trustee shall be deemed to have actual
knowledge of any such event to the extent that it relates to the Indenture
Trustee or any action or failure to act by the Indenture Trustee.

SECTION 8.21 Cooperation. The parties hereto acknowledge and agree that the
purpose of Sections 8.18 and 8.19 is to facilitate compliance by the Seller and
Servicer with the provisions of Regulation AB and related rules and regulations
of the Commission. Neither the Seller nor the Servicer shall exercise its right
to request delivery of information or other performance under these provisions
other than in good faith in order to comply with the Securities Act, the
Exchange Act, the rules and regulations of the Commission under the Securities
Act and the Exchange Act and any comments or requests of the Commission. The
Indenture Trustee acknowledges that interpretations of the requirements of
Regulation AB may change over time, whether due to interpretive guidance
provided by the Commission or its staff, consensus among participants in the
asset-backed securities markets, advice of counsel, or otherwise, and agrees to
cooperate with the Seller to deliver to the Seller and Servicer such information
necessary in the good faith determination of the Seller and Servicer to permit
the Seller or such Servicer to comply with the provisions of Regulation AB.

SECTION 8.22 Not Applicable to the Bank in Other Capacities. Nothing in this
Agreement shall affect any obligation the Bank may have in any other capacity.

[Signatures Follow]

 

  25  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

FIFTH THIRD BANK, as Servicer By:  

/s/ Nathan Steuber

Name:   Nathan Steuber Title:   Vice President

 

  S-1  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

FIFTH THIRD AUTO TRUST 2013-A By:  

Wilmington Trust, National Association,

not in its individual capacity

but solely as Owner Trustee

By:  

/s/ Erwin M. Soriano

Name:   Erwin M. Soriano Title:   Assistant Vice President

 

  S-2  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

not in its individual capacity

but solely as Indenture Trustee

By:  

/s/ Irene Siegel

Name:   Irene Siegel Title:   Vice President By:  

/s/ Maria Inoa

Name:   Maria Inoa Title:   Assistant Vice President

 

  S-3  

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

EXHIBIT A

SERVICING CRITERIA TO BE ADDRESSED IN

INDENTURE TRUSTEE’S ASSESSMENT OF COMPLIANCE

The assessment of compliance to be delivered by the Indenture Trustee shall
address, at a minimum, the criteria identified below as “Applicable Servicing
Criteria”:

 

Servicing Criteria

  

Applicable
Servicing Criteria

Reference

  

Criteria

        General Servicing Considerations    1122(d)(1)(i)    Policies and
procedures are instituted to monitor any performance or other triggers and
events of default in accordance with the transaction agreements.   
1122(d)(1)(ii)    If any material servicing activities are outsourced to third
parties, policies and procedures are instituted to monitor the third party’s
performance and compliance with such servicing activities.    1122(d)(1)(iii)   
Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.    1122(d)(1)(iv)    A fidelity bond and
errors and omissions policy is in effect on the party participating in the
servicing function throughout the reporting period in the amount of coverage
required by and otherwise in accordance with the terms of the transaction
agreements.       Cash Collection and Administration    1122(d)(2)(i)   
Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.    1122(d)(2)(ii)    Disbursements made via wire transfer on behalf
of an obligor or to an investor are made only by authorized personnel.    X
1122(d)(2)(iii)    Advances of funds or guarantees regarding collections, cash
flows or distributions, and any interest or other fees charged for such
advances, are made, reviewed and approved as specified in the transaction
agreements.    1122(d)(2)(iv)    The related accounts for the transaction, such
as cash reserve accounts or accounts established as a form of
overcollateralization, are separately maintained (e.g., with respect to
commingling of cash) as set forth in the transaction agreements.    X
1122(d)(2)(v)    Each custodial account is maintained at a federally insured
depository institution as set forth in the transaction agreements. For purposes
of this criterion, “federally insured depository institution” with respect to a
foreign financial institution means a foreign financial institution that meets
the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.    X
1122(d)(2)(vi)    Unissued checks are safeguarded so as to prevent unauthorized
access.    1122(d)(2)(vii)    Reconciliations are prepared on a monthly basis
for all asset-backed securities related bank accounts, including custodial
accounts and related bank clearing accounts. These reconciliations are (A)
mathematically accurate; (B) prepared within 30 calendar days after the bank
statement cutoff date, or such other number of days specified in the transaction
agreements; (C) reviewed and approved by someone other than the person who
prepared the reconciliation; and (D) contain explanations for reconciling items.
These reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements.   

 

  A-1  

Exhibit A to the

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

Servicing Criteria

  

Applicable
Servicing Criteria

Reference

  

Criteria

        Investor Remittances and Reporting    1122(d)(3)(i)    Reports to
investors, including those to be filed with the Commission, are maintained in
accordance with the transaction agreements and applicable Commission
requirements. Specifically, such reports (A) are prepared in accordance with
timeframes and other terms set forth in the transaction agreements; (B) provide
information calculated in accordance with the terms specified in the transaction
agreements; (C) are filed with the Commission as required by its rules and
regulations; and (D) agree with investors’ or the trustee’s records as to the
total unpaid principal balance and number of pool assets serviced by the
Servicer.    1122(d)(3)(ii)    Amounts due to investors are allocated and
remitted in accordance with timeframes, distribution priority and other terms
set forth in the transaction agreements.   

(solely with respect to remittance)

X

1122(d)(3)(iii)    Disbursements made to an investor are posted within two
business days to the Servicer’s investor records, or such other number of days
specified in the transaction agreements.    X 1122(d)(3)(iv)    Amounts remitted
to investors per the investor reports agree with cancelled checks, or other form
of payment, or custodial bank statements.    X    Pool Asset Administration   
1122(d)(4)(i)    Collateral or security on pool assets is maintained as required
by the transaction agreements or related asset pool documents.    1122(d)(4)(ii)
   Pool assets and related documents are safeguarded as required by the
transaction agreements    1122(d)(4)(iii)    Any additions, removals or
substitutions to the asset pool are made, reviewed and approved in accordance
with any conditions or requirements in the transaction agreements.   
1122(d)(4)(iv)    Payments on pool assets, including any payoffs, made in
accordance with the related pool asset documents are posted to the Servicer’s
obligor records maintained no more than two business days after receipt, or such
other number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
asset pool documents.    1122(d)(4)(v)    The Servicer’s records regarding the
accounts and the accounts agree with the Servicer’s records with respect to an
obligor’s unpaid principal balance.    1122(d)(4)(vi)    Changes with respect to
the terms or status of an obligor’s account (e.g., loan modifications or
re-agings) are made, reviewed and approved by authorized Personnel in accordance
with the transaction agreements and related pool asset documents.   
1122(d)(4)(vii)    Loss mitigation or recovery actions (e.g., forbearance plans,
modifications and deeds in lieu of foreclosure, foreclosures and repossessions,
as applicable) are initiated, conducted and concluded in accordance with the
timeframes or other requirements established by the transaction agreements.   
1122(d)(4)(viii)    Records documenting collection efforts are maintained during
the period a pool asset is delinquent in accordance with the transaction
agreements. Such records are maintained on at least a monthly basis, or such
other period specified in the transaction agreements, and describe the entity’s
activities in monitoring delinquent pool assets including, for example, phone
calls, letters and payment rescheduling plans in cases where delinquency is
deemed temporary (e.g., illness or unemployment).    1122(d)(4)(ix)   
Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.   

 

  A-2  

Exhibit A to the

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

Servicing Criteria

  

Applicable
Servicing Criteria

Reference

  

Criteria

     1122(d)(4)(x)    Regarding any funds held in trust for an obligor (such as
escrow accounts): (A) such funds are analyzed, in accordance with the obligor’s
Account documents, on at least an annual basis, or such other period specified
in the transaction agreements; (B) interest on such funds is paid, or credited,
to obligors in accordance with applicable Account documents and state laws; and
(C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related Accounts, or such other number of days specified in the
transaction agreements.    1122(d)(4)(xi)    Payments made on behalf of an
obligor (such as tax or insurance payments) are made on or before the related
penalty or expiration dates, as indicated on the appropriate bills or notices
for such payments, provided that such support has been received by the servicer
at least 30 calendar days prior to these dates, or such other number of days
specified in the transaction agreements.    1122(d)(4)(xii)    Any late payment
penalties in connection with any payment to be made on behalf of an obligor are
paid from the servicer’s funds and not charged to the obligor, unless the late
payment was due to the obligor’s error or omission.    1122(d)(4)(xiii)   
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.    1122(d)(4)(xiv)   
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.    1122(d)(4)(xv)    Any
external enhancement or other support, identified in Item 1114(a)(1) through (3)
or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.   

 

  A-3  

Exhibit A to the

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION

 

Re: FIFTH THIRD AUTO TRUST 2013-A

Deutsche Bank Trust Company Americas, not in its individual capacity but solely
as indenture trustee (the “Indenture Trustee”), certifies to Fifth Third
Holdings Funding, LLC (the “Seller”), and its officers, with the knowledge and
intent that they will rely upon this certification, that:

(1) It has reviewed the report on assessment of the Indenture Trustee’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Item 1122
of Regulation AB (the “Servicing Assessment”), and the registered public
accounting firm’s attestation report provided in accordance with Rules 13a-18
and 15d-18 under the Exchange Act and Item 1122(b) of Regulation AB (the
“Attestation Report”) that were delivered by the Indenture Trustee to the Seller
pursuant to the Servicing Agreement (the “Agreement”), dated as of March 28,
2013, by and among Fifth Third Bank (the “Bank”), the Indenture Trustee and
Fifth Third Auto Trust 2013-A;

(2) To the best of its knowledge, the Servicing Assessment, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicing Assessment; and

(3) To the best of its knowledge, all of the information required to be provided
by the Indenture Trustee pursuant to Sections 8.19 and 8.20 of the Agreement has
been provided to the Seller.

Dated:             , 20[    ]

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as Indenture Trustee By:  

 

Name:   Title:  

 

  B-1  

Exhibit B to the

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION

REGARDING ITEM 1117 AND ITEM 1119 OF REGULATION AB

Reference is made to the Form 10-K of Fifth Third Auto Trust 2013-A (the “Form
10-K”) for the fiscal year ended December 31, 20[    ]. Capitalized terms used
but not otherwise defined herein shall have the respective meanings given to
them in the Form 10-K.

Deutsche Bank Trust Company Americas, a New York trust company (“DBTCA”), does
hereby certify to the Sponsor, the Depositor and the Issuing Entity that:

1. As of the date of the Form 10-K, there are no pending legal Proceedings
against DBTCA or Proceedings known to be contemplated by governmental
authorities against DBTCA that would be material to the investors in the Notes.

2. As of the date of the Form 10-K, there are the following affiliations, as
contemplated by Item 1119 of Regulation AB, between DBTCA and any of Fifth Third
Bank (in its capacity as Originator, Servicer and Administrator), Fifth Third
Holdings, LLC, Fifth Third Holdings Funding, LLC, the Owner Trustee and
the Issuing Entity, or any affiliates of such parties: [                    ]

IN WITNESS WHEREOF, DBTCA has caused this certificate to be executed in its
corporate name by an officer thereunto duly authorized.

Dated:             , 20[    ]

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as Indenture Trustee By:  

 

Name:   Title:  

 

  C-1  

Exhibit C to the

Servicing Agreement

(2013-A)



--------------------------------------------------------------------------------

EXHIBIT D

MONTHLY SERVICER REPORT

(See Attached)

 

  D-1  

Exhibit D to the

Servicing Agreement

(2013-A)